Citation Nr: 1120150	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial increased disability rating in excess of 30 percent for post traumatic stress disorder (PTSD) from July 25, 2005, to November 29, 2005, a rating in excess of 50 percent from November 30, 2005, to May 4, 2006, and a rating in excess of 70 percent from May 5, 2006, forward. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for PTSD and assigned a 30 percent disability rating, effective July 25, 2005.  Subsequently, in a February 2006 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective November 30, 2005.  Additionally, in a May 2010 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective May 5, 2006.  Furthermore, in a May 2008 rating decision, the RO denied the Veteran's claim of service connection for tinnitus.  The Veteran filed notice of disagreements with these ratings and subsequently perfected an appeal.  

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in November 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  During the hearing, the Veteran withdrew the issues of entitlement to service connection for a bad lower back, hand and arm neuropathy, Agent Orange skin cancer, high blood pressure, acid reflux, cholesterol, and bilateral hearing loss.  Additionally, he concurrently submitted a written statement addressing the same contentions.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  As the appellant has withdrawn his appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for tinnitus was previously denied in an October 2005 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the October 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus and raises a reasonable possibility of substantiating the claim.

3.  The evidence demonstrates that the Veteran's currently diagnosed tinnitus is related to his active service.

4.  From July 25, 2005, to November 29, 2005, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

5.  From November 30, 2005, to May 4, 2006, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.

6.  From May 5, 2006, to July 16, 2007, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

7.  From July 17, 2007, forward, the Veteran's PTSD has been productive of total occupational or social impairment.


CONCLUSIONS OF LAW

1. The October 2005 rating decision that denied the Veteran's claim for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).  

2. Evidence received since the final October 2005 determination wherein the RO denied the Veteran's claim of entitlement to service connection for tinnitus, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

3. The criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The criteria for a rating in excess of 30 percent disabling for PTSD from July 25, 2005, to November 29, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).  

5.  The criteria for a rating in excess of 50 percent disabling for PTSD from November 30, 2005, to May 4, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).  

6.  The criteria for a rating in excess of 70 percent disabling for PTSD from May 5, 2006, to July 16, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).  

7.  The criteria for a 100 percent rating for PTSD from July 17, 2007, forward, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A.  Tinnitus

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

B.  PTSD

The Veteran's claim of increased disability rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, and providing the Veteran with VA examinations in September 2005, December 2005, July 2007, and June 2009.  Additionally, the Veteran has not indicated that he has received additional treatment for his service-connected PTSD.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. New and Material Evidence

The Veteran seeks service connection for tinnitus.  The RO originally denied the Veteran's claim of entitlement to service connection for tinnitus in a decision dated October 2005.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Veteran's claim was initially denied in an October 2005 rating decision after the RO determined that the evidence of record did not demonstrate that the his tinnitus was related to his military service.  The Veteran did not file a timely appeal of that decision, and it became final.  

At the time of the October 2005 decision that denied the service connection claim for tinnitus, the evidence of record consisted of the Veteran's service treatment records and VA outpatient treatment records.  Subsequently, additional VA outpatient treatment records, personal statements by the Veteran, a VA examination report, and a Travel Board Hearing transcript have been associated with the claims file. 

The claim was denied in October 2005 as the evidence of record did not include an etiology of the Veteran's tinnitus.  The evidence submitted subsequent to the October 2005 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the October 2005 decision suggests that the Veteran's tinnitus is related to in-service noise exposure from gunfire.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

Therefore, the evidence submitted since the final October 2005 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for tinnitus is reopened.

III. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that his tinnitus was caused by in-service noise exposure.  Specifically, he reported that he was assigned to the light weapons infantry, where he was exposed to noise from gunfire.  Additionally, the Veteran stated that hearing protection was never provided in service. 

The Veteran's service treatment records do not demonstrate that he was diagnosed with tinnitus during active military service.  Additionally, the Veteran's discharge examination was void for any complaints of tinnitus.  As such, there is no evidence of a chronic condition during the Veteran's military service.

The Veteran was afforded a VA audiological examination in August 2005.  The Veteran reported a history of noise exposure while in the infantry during service.  Additionally, the Veteran reported post service noise exposure working as a mechanic.  Furthermore, the Veteran reported bilateral, intermittent, and moderate tinnitus for three years.  The examiner concluded that the Veteran was discharged from service in 1968, and therefore, since he reported having tinnitus for only three years, it was not likely that it had its origins in service.  

In the April 2008 VA outpatient treatment report, the Veteran complained of an increase in tinnitus.  Additionally, he reported his history of noise exposure in-service from helicopters, grenades, gunfire, and machinery. 

The Veteran was afforded a Travel Board Hearing in November 2010.  The Veteran stated that he had ringing in his ears for many years, and did not know why he was experiencing it.  Additionally, he explained that when he became involved with the VA, he found out that the ringing in his ears was tinnitus.  Furthermore, he stated that he thought the ringing, which he had experienced for many years, was something that he had to live with.  The Veteran related that after service he began working and dealt with the ringing in his ears, and explained that he told the VA examiner that he experienced tinnitus for the past three years because that was the time when his condition became more irritating than it had been previously, but that his tinnitus began when the he was in-service.  The Veteran stated that his post-service jobs always supplied hearing protection, which was required by OSHA regulations.  Moreover, the Veteran reported that if he did not follow OSHA regulations at work, the company would be heavily fined.  Additionally, the Veteran stated that he did not work on equipment while it was running.  Specifically, he stated that because the equipment was always down, he did not have loud noise exposure at work.  He reported that the Army was the only place that he was never provided hearing protection.  Additionally, he attributed his tinnitus to firing weapons that were right next to his ears.  He discussed how he trained as a light weapons infantry man, and had a tour of duty in Vietnam, which also exposed him to acoustic trauma. 
  
Lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  Indeed, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period.  When a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Hickson, 12 Vet. App. at 253.  Furthermore, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

In this case, the Board concludes that the Veteran has provided competent lay testimony that he developed symptoms of tinnitus, specifically ringing in the ears, since he was in service.  Having determined that the Veteran's testimony is competent in this regard, the Board's inquiry next shifts to whether that testimony is credible.  Parenthetically, the Board notes that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.   Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The Board acknowledges that, in August 2005, the Veteran was afforded an audiological VA examination.  The examiner provided the opinion that the Veteran did not notice tinnitus until quite some time after military service, and therefore, his tinnitus was not due to noise exposure in service.  However, as further explained by the Veteran at the November 2010 Travel Board Hearing, he stated that he told the VA examiner that he had experienced tinnitus for the past three years because that was the time when his condition became more irritating than it had been previously.  However, he stated that his tinnitus began when he was in-service.  Additionally, the Veteran reported that he did not receive hearing protection while in service, like he had at his post-service occupation.  

Throughout the claims process, the Veteran has reported that he was exposed to loud noises from gunfire in service, and developed ringing in his ears since that time.  Furthermore, the Veteran's account is both internally consistent and in concert with the other evidence of record, including the multiple lay statements reporting continuous complaints of tinnitus since he was discharged from active service.  The Veteran's DD214 notes that he received the Combat Infantry Badge, National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  Furthermore, the Veteran's military occupation specialty was a light weapons infantryman.  Accordingly, the Board finds the Veteran's testimony regarding the onset of his tinnitus symptoms to be eminently credible.  See Caluza, 7 Vet. App. at 511-12.  Furthermore, the Board finds that the Veteran's lay statements are sufficient to establish a continuity of symptomatology, which further supports his claim.  See Maxson, 230 F.3d at 1332.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's tinnitus claim.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for tinnitus is warranted. 

IV. Initial Increased Ratings

The Veteran and his representative contend, in substance, that the Veteran's PTSD is more disabling than currently evaluated.  It is noted that service connection was established for PTSD in the currently appealed October 2005 rating decision, and assigned a 30 percent disability rating, effective July 25, 2005.  Subsequently, in a February 2006 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective November 30, 2005.  Additionally, in a May 2010 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective May 5, 2006.  The Board will address whether a higher rating or ratings should have been granted for any of these time periods. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran is currently assigned a 70 percent rating for PTSD in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2010).  Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 (2010), DC 9411 (2010).     

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning. 

Scores ranging between 31 and 40 illustrate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

A. Rating Higher than 30 percent from July 25, 2005, to November 29, 2005

The evidence of record for consideration concerning this initial time period includes the September 2005 VA examination report.  Based on this evidence, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 30 percent, during this initial time period at issue.

The Veteran was afforded a VA examination in September 2005.  The Veteran reported that his first mental health treatment after discharge was three years ago.  He stated that he began treatment at the instigation of his wife because he was having difficulty identifying and expressing his feelings.  The Veteran discussed with the examiner how he felt after returning from Vietnam.  The Veteran reported that he felt like he did not belong and felt uncomfortable.  Additionally, he reported that he stopped expressing his feelings, and described feeling numb.  The Veteran reported that he had nightmares with regular frequency shortly after returning from Vietnam, which diminished significantly years later, and that he only had nightmares about once a month that would sometimes awaken him.  The Veteran also reported feeling fearful when he would awaken from the nightmares.  Additionally, he stated that he had night sweats more frequently and that he generally falls asleep satisfactorily.  Moreover, the Veteran stated that if he did awaken he had a difficult time falling back asleep because he would ruminate about his problems.  

The Veteran described his temper and irritability as pretty good, and reported that he handled his temper by withdrawing from the situation that irritated him.  Furthermore, he stated that he avoided confrontation in work and non-work settings.  He reported that he had not talked about his experiences in Vietnam with anyone, and stated that he did not have a significant problem with intrusive thoughts.  Furthermore, the Veteran reported that if the thoughts occurred, he tried to block them out out as best as he could by using avoidance and distraction to minimize the occurrences.  He did not report any flashbacks, and stated that he did not have suicidal ideations much anymore, but if they did occur, they were fleeting.  Furthermore, he stated that he had never taken any actions to harm himself, and did not indicate any intention for self-harm at the examination.  He reported that he had an exaggerated startle response to the sight or sound of helicopters.   He reported some hypervigilance in the form of feeling uncomfortable in group settings without knowing why.  Additionally, he also reported hypervigilant behavior at night. 

The Veteran reported that he had been married for 31 years.  Additionally, he reported that there was some stress in his marriage because of his inability to identify and express his feelings to his wife.  Furthermore, the Veteran's wife advised him to get counseling for his problems, which he initiated thereafter.  He reported that counseling helped some, but that he still did not know what his feelings were.  

The Veteran reported that he was retired, adding that he worked in production and maintenance for the same company for about 27 years before retiring in March 1998.  The Veteran stated that the retirement was voluntary in nature, and that after retiring, the Veteran reported that he worked for a period of time doing video security, until he moved to Arizona.  While in Arizona, the Veteran went back to school and obtained his real estate license.  He reported that he currently worked part-time in the real estate field to supplement his income.  The examiner reported that overall, the Veteran's mental health symptomatology in the work setting did not appear to be a significant problem.  Additionally, the Veteran managed his own personal hygiene and grooming.  The examiner noted that the Veteran's appearance was neat, clean, and casual.  Furthermore, the Veteran reported that he participated in doing chores and errands.  He reported that his principal form of relaxation was watching TV.  Additionally, he reported that he also liked cars and car races.  He reported that he made some friends since moving to Arizona, but added that the only time he socialized was when he went out in order to placate his spouse.  The examiner noted that overall, inappropriate behavior was not a significant problem for the Veteran at that time.  

On mental status examination, it was noted that the Veteran's immediate, recent, and remote memories were satisfactory.  Additionally, the Veteran was oriented in all spheres, and his speech was normal as to rate and volume.  Moreover, his thought process production was spontaneous and abundant.  The examiner noted that the Veteran's thoughts were goal directed and relevant, and that he had no suicidal or homicidal ideation.  Moreover, there were no delusions, ideas of reference, or feelings of unreality.  The Veteran's abstract ability and concentration were both satisfactory.  The examiner noted that the Veteran's mood was anxious although his range of affect was broad.  The Veteran was noted to be alert, responsive, and cooperative.  Furthermore, his judgment was good, and his insight was fair. 

The examiner diagnosed the Veteran with PTSD due to combat stressors.  Additionally, the examiner assigned the Veteran a global assessment of functioning score (GAF) of 60.  Lastly, the examiner noted that at the present time, the Veteran's symptomatology was in the moderate range.   

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent from July 25, 2005, to November 29, 2005.  Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his PTSD.  Even at their most severe, the Board finds that the Veteran's PTSD symptoms have been no worse than the criteria contemplated by a 30 percent rating under DC 9411: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 (2010). 

Furthermore, the Veteran's GAF score did not fall below 60, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  Accordingly, because the Veteran showed normal speech and did not report panic attacks, the Board does not find the assignment of a GAF score of 60 to be persuasive.  Accordingly, the Board finds that the Veteran's PTSD symptoms have not worsened to the extent that a 50 percent disability rating is warranted.  38 C.F.R. § 4.130, DC 9411.

At no time since the date of service connection up to November 29, 2005, has the Veteran been found to display occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

At the September 2005 examination, the Veteran did not report that he was having any panic attacks.  Additionally, the Veteran's speech was normal as to rate and volume.  Furthermore, he was oriented to all spheres, and his thought process production was spontaneous and abundant.  Additionally, the examiner noted that the Veteran's thoughts were goal directed and relevant.  Furthermore, the examiner noted that the Veteran's abstract ability and concentration were both satisfactory.  Although the Veteran reported that there was stress on his marriage due to his inability to identify and express his feelings, the Veteran attended counseling for these matters, and at no time separated from his wife.  Additionally, the Veteran reported that he worked part-time to supplement his income, and the examiner noted that the Veteran's mental health symptoms in the work setting did not appear to be a significant problem.  The Veteran reported that he had made friends since moving to Arizona, showing that he is able to establish and maintain effective relationships.   

The Veteran's main argument is that he should be compensated at a higher rate for the period prior to November 30, 2005.  The medical evidence simply does not support the Veteran's contention.  Therefore, a higher rating is not warranted.  The Board concludes his overall level of disability more nearly approximated that consistent with a 30 percent rating.  The findings in the September 2005 VA examination report support this conclusion.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an initial increased disability evaluation for PTSD, prior to November 30, 2005, must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2009).

B. Rating Higher than 50 percent from November 30, 2005, to May 4, 2006

In determining whether the Veteran is entitled to a rating higher than 50 percent since November 30, 2005, the Board has reviewed the November 2005 private therapist letter and the December 2005 VA examination report.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent, during this time period at issue.

The Veteran submitted a November 2005 letter from his private therapist.  The therapist noted that the Veteran continued to suffer from PTSD, which rendered him depressed, fearful, apathetic, uncommunicative, and in conflict with others, particularly his wife of 32 years.  Additionally, the Veteran remained hesitant to speak his mind for fear of being judged, lacked productivity at work, and was combative at times with his wife and others.  

The Veteran reported that he had difficulty staying asleep.  Though he denied dreams, his wife reported that the Veteran was wakeful most nights and had difficulty getting back to sleep when he woke up fearful and agitated.  

The therapist reported that the Veteran rarely talked about his experiences in Vietnam until the most recent US conflict in Iraq.  Additionally, she noted that the war triggered the Veteran's PTSD as he listened to reports of death and saw TV coverage of dying soldiers and civilians.  Furthermore, the Veteran reported that he was angry, and that his dreams had worsened.  

The Veteran's therapist noted that she believed that the Veteran was more than 30 percent disabled, as he was unable to earn a decent living due to his PTSD symptoms.  The therapist also stated that the Veteran was barely able to talk about his experiences now, and that they had more impact than he was ever willing to admit.  Furthermore, the trauma had seriously impacted his marriage and his relationships with others, which were few and very superficial due to a lack of trust.  The Veteran admitted to panic attacks at work, all of his working life.  Additionally, he reported that he was asked to take a supervisory position at work, which he refused because of fear of responsibility and being judged.  

The therapist noted that the Veteran's capacity to earn a living is seriously threatened as his memories keep flooding his daytime as well as nighttime.  Additionally, the therapist stated that this was evidenced by apathy, decreased motivation, poor sleep, and seeking to avoid any risks or confrontation.  Furthermore, she noted that the Veteran was forced to kill at a young age, which he has still not recovered from.  Moreover, he stated that he believed that he never felt that he deserved anything in life as the result of killing others.  The therapist noted that she had been treating the Veteran since 1980, and he still suffered from the events from his youth.  

The Veteran was afforded another VA examination in December 2005.  The Veteran reported that his sleeping patterns had not changed since his previous examination in September 2005.  Additionally, he reported that he continued to block out intrusive thoughts by using avoidance behavior and distractions.  He did not report any flashbacks, and reported that he had not had any suicidal ideations.  The examiner noted that there did not appear to be any significant change in the Veteran's level of hypervigilance or exaggerated startle previously reported.  Additionally, the examiner noted that there did not appear to be any significant change in the Veteran's level of anger and irritability, with the exception that the Veteran now reported a significant level of intellectualized irritability about how he and other Vietnam Veterans were treated right after returning from Vietnam.  Furthermore, the Veteran reported that there had been no significant changes in his relationships with his family.  The Veteran continued to report martial stress, which he avoided because he hated to argue and fight.  However, the Veteran reported that he got defensive when he was confronted in his marriage. The Veteran reported subjectively feeling levels of stress in the work setting.  The Veteran did not report panic attacks in the work setting.  

The examiner noted that the Veteran was neat, clean, and casual.  He reported that there was essentially no change to the Veteran's day-to-day activities since the last ratings examination.  The Veteran's immediate, recent, and remote memories were satisfactory, and he was oriented in all spheres.  His speech was normal as to rate and volume, and his thought process production was spontaneous and abundant.  Moreover, continuity of thought was goal-directed and relevant, and additionally, the Veteran reported no delusions, or suicidal or homicidal ideations.  The Veteran's abstract ability and concentration were both noted as satisfactory.  Subjectively, the Veteran complained of problems with focus and concentration at times.  Additionally, the Veteran's mood was noted to be anxious, although his range of affect was broad.  Furthermore, he was alert, responsive, and cooperative.  Moreover, his judgment was good and insight fair.  The examiner diagnosed the Veteran with chronic PTSD due to combat experiences and marital stress.  The examiner assigned the Veteran a GAF score of 55.

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent from November 30, 2005, to May 4, 2006.  Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his PTSD.  Even at their most severe, the Board finds that the Veteran's PTSD symptoms have been no worse than the criteria contemplated by a 50 percent rating under DC 9411: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

The only GAF score of record for this time period was noted by the December 2005 VA examination above.  The Veteran's GAF score was 55, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  The Veteran's PTSD symptoms, such as occasional panic attacks and issues with his marriage and relationships with others, correspond with a GAF score of 55.  

At no time since the date of service connection has the Veteran been found to display occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.   In this regard, the Board points out that the Veteran's speech and communication were within normal limits at the December 2005 VA examination.  Additionally, the Veteran was reported to be oriented in all spheres, and his appearance was neat, clean, and casual.  The examiner also noted that the Veteran did not report hallucinations, obsessional rituals, or delusions.  And, while the Veteran reported to his private therapist that he had panic attacks at work, there was no indication from the claims file that the Veteran is in a nearly continuous state of panic.  Neither the VA examiner nor the private therapist indicated that the Veteran was unable to function independently.  The VA examiner found the Veteran to be alert, responsive, cooperative, his judgment was good, and insight fair.  Additionally, the Veteran denied having any suicidal or homicidal ideations.  While the Board notes that the Veteran reported to his private therapist that he has problems with irritability and can sometimes become combative with his wife and others, the record is devoid of evidence indicating that the Veteran has had any periods of violence or any episodes of active aggression.  Specifically, the VA examiner noted that the Veteran reported being angry and irritable about how he and other Vietnam Veterans were treated right after returning from Vietnam.   While the Veteran did report stress in his marriage and at work, he still maintained a relationship with his wife, and was even offered a higher supervisory position at his workplace. 

The Veteran's main argument is that he should be compensated at a higher rate for the period prior to May 5, 2006.  The medical evidence simply does not support the Veteran's contention.  Therefore, a higher rating is not warranted.  The Board concludes his overall level of disability more nearly approximates that consistent with a 50 percent rating.  The findings in the November 2005 private therapist letter and the December 2005 VA examination report support this conclusion.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an initial increased disability evaluation for PTSD, prior to May 5, 2006, must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2009).

C. Rating Higher than 70 percent from May 5, 2006, to July 16, 2007

In determining whether the Veteran is entitled to a rating higher than 70 percent since May 5, 2007, the Board has reviewed VA outpatient treatment records.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 70 percent, during this time period at issue.

The record reflects that the Veteran received outpatient mental health treatment from May 2006 to August 2009.  Additionally, the Veteran attended anger management and PTSD group sessions.  Throughout the Veteran's group sessions, he admitted that he kept his anger inside, but after a period of time it exists uncontrollably.  Additionally, he stated that his anger related to his depression and loss of marital relations.  The May 2006 VA treatment record shows that the Veteran first received medications for his PTSD symptoms, to include depression and anxiety.  Additionally, he was prescribed a sleep aid.  The doctor reported that his current PTSD symptoms included nightmares where he woke up screaming, fear of crowds, poor relationship with his wife, isolative, anhedonia, hypervigilance, exaggerated startle response, poor concentration, and work cues triggered panic attacks usually when he was pressured.  The doctor noted that the Veteran had depression with no suicidal ideations.  The Veteran reported that he believed counseling helped his marriage.  The Veteran reported thoughts of suicide in the past, but had no current thoughts, plans or intent.  The Veteran reported no significant family or peer group relationships.  The doctor stated that the Veteran was retired, and worked part-time in real estate.  Additionally, the Veteran enjoyed drag racing, and anything to do with cars.  The doctor noted that the Veteran was cooperative, polite, and appropriately dressed.  Additionally, the Veteran was oriented in all spheres.  The doctor noted that the Veteran had an anxious mood with congruent affect.  The Veteran's rate, quality, and quantity of speech were all scant.  Moreover, the doctor noted delusions of persecution, grandiosity, or religiosity were absent.  Additionally, no somatic preoccupation, obsessions, or phobic ideations were noted.  Furthermore, the doctor found the Veteran to be future-oriented, with an absence of suicidal or aggressive ideations or plans.  The doctor diagnosed the Veteran with PTSD with marital concerns, and assigned a GAF score of 44. 

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent from May 5, 2006 to July 16, 2007.  Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his PTSD.  Even at their most severe, the Board finds that the Veteran's PTSD symptoms have been no worse than the criteria contemplated by a 70 percent rating under DC 9411:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411. 

Additionally, the Veteran's GAF score has not fallen below 44, which is indicative of serious, but not total, occupational and social impairment.  Accordingly, the Board finds that the Veteran's PTSD symptoms have not worsened to the extent that a 100 percent disability rating is warranted.  38 C.F.R. § 4.130, DC 9411.

At no time prior to July 17, 2007 has the Veteran been found to display total occupational and social impairment, due to such symptoms as grossly impaired thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time, place, or space; intermittent inability to perform activities of daily living; or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran's admitted that he kept his anger inside, which after a period of time it existed uncontrollably, he did not report that he was in danger of hurting others.  Additionally, the VA doctor found the Veteran to be future-oriented, with an absence of suicidal or aggressive ideations or plans, and the Veteran has not reported any delusions or hallucinations.  The Veteran's VA outpatient treatment records showed that he was oriented to time, place, and space.  Moreover, the Veteran did not report any memory problems, and the VA doctor noted that the Veteran was cooperative, polite, and appropriately dressed.  While the Veteran reported no significant family or peer group relationships, he also stated that he believed counseling helped his marriage. 

The Veteran's argues that he should be compensated at a higher rate for the period prior to July 17, 2007.  The medical evidence, however, does not support the Veteran's contention.  Therefore, a higher rating is not warranted.  The Board concludes his overall level of disability more nearly approximates that consistent with a 70 percent rating.  The findings in the May 2006 VA outpatient treatment record support this conclusion.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an initial increased disability evaluation for PTSD, prior to July 17, 2007, must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2009).

D. Rating Higher than 70 percent from July 17, 2007, forward

In determining whether the Veteran is entitled to a rating higher than 70 percent since July 17, 2007, the Board has reviewed the reports of the July 2007 and June 2009 VA examinations.  On the whole, this evidence shows the Veteran's PTSD has caused total social and occupational impairment since July 17, 2007, in turn warranting the highest possible rating of 100 percent as of that date.

The Veteran was afforded another VA examination in July 17, 2007.  The examiner noted that the Veteran sat throughout the interview with crossed arms, holding books protectively up against his chest.  His eye contact was poor, and his white hair was longer, hanging over his ears.  The examiner listed the Veteran's PTSD symptoms, to include an aggravated startle response, hypervigilance, increased isolation, and increased anxiety.  Additionally, the Veteran continued to have daily intrusive thoughts of combat and very poor sleep.  He had nightmares and night sweats about once a month, and had panic attacks and problems with irritability and anger.  The Veteran reported that he is afraid to go to sleep at night because of nightmares.  The examiner noted that the Veteran had stress-related physical symptoms, such as an acid stomach, headaches, neck and shoulder tension, and low back pain.  Moreover, he avoided talking or thinking about his combat experience, family gatherings, combat movies, long lines, confrontations, and heavy traffic.  

The Veteran reported that he had been married for 33 years, but believed his marriage to be coming to an end.  Additionally, he reported that in the past he had problems with domestic violence when he was drinking.  Furthermore, he was isolating himself more, and no longer slept in the same room as his wife.  Additionally, the Veteran reported that they did not have any children, and they were talking about getting a divorce.  However, he reported that he had two stepchildren that he had problems with over the years.  

When the Veteran moved to Phoenix, he obtained his real estate license.  However, he did not pursue real estate sales, and his earnings were marginal and sometimes nonexistent.  Additionally, he had not worked productively for six years.  The Veteran reported that he had lost some interest in old cars and could no longer afford them.  Furthermore, the Veteran reported that he did not have any close friends.  Moreover, he stated that his best friend, another combat buddy, was killed in a motor vehicle accident after he returned home safely from Vietnam, which angered and upset the Veteran.  

The examiner noted that the Veteran was fully oriented in all spheres.  Additionally, his affect was blunted, and mood was depressed; his thought process was linear and goal directed, with no evidence of psychosis.  The Veteran's speech was of normal rate and rhythm, and the examiner noted that his judgment had been impaired by his depression and anxiety symptoms.  The examiner noted that the Veteran's memory and concentration were diminished.  The Veteran denied current suicidal or homicidal ideation, and was diagnosed with severe, chronic, combat related PTSD.  The examiner noted the Veteran's symptoms increased in intensity.  Additionally, he indicated that he was more isolative and had more anxiety and fears.  The examiner stated that the Veteran was not functioning socially and had problems with his marriage, including violence and which may be ending due to his PTSD symptoms.  Additionally, the Veteran's symptoms at times interfered with his judgment and his self esteem.  The Veteran's educational function was affected because, as a result of PTSD, the Veteran chose not to return to college.  Moreover, the Veteran's symptoms affected him occupationally; the only long-term job he was able to hold was a fairly menial job where he was left alone and had an understanding supervisor.  Nevertheless, the Veteran attempted to go into sales and was unable to do so as a direct result of PTSD.  Therefore, he had not worked for the last six years in a meaningful or lucrative job, and as a result, he was considered unemployable.  Additionally, the examiner assigned the Veteran a GAF score of 42.

The Veteran was afforded another PTSD VA examination in June 2009.  The examiner noted that the Veteran tried and failed multiple psychotropic medications for PTSD.  The Veteran reported that he had been married for 35 years, but stated that his relationship was strained about everything.  Additionally, he stated that they were distant and he was isolated.  The Veteran had no social relationships except for other members of his PTSD group. The Veteran's leisure activities included reading the paper and online news, and watching TV.

The examiner noted that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Additionally, he noted that the Veteran was cooperative, attentive, and his affect was constricted.  His mood was noted to be anxious, hopeless, good, depressed, fearful, and dysphoric.  The examiner also noted that the Veteran was oriented in all spheres, and that his thought process was rambling.  He also noted that the Veteran did not have hallucinations, inappropriate behavior, or obsessive or ritualistic behaviors.  Additionally, the Veteran reported panic attacks and avoiding public places, and homicidal thoughts, but stated that he had no targets in mind and was generally irritable.  Additionally, he reported suicidal thoughts, but they were passive and not active thoughts.  The examiner noted that the Veteran had good impulse control and no episodes of violence, and that he was able to maintain minimum personal hygiene.  Additionally, he was capable of managing his financial affairs.  

The examiner noted the Veteran's PTSD symptoms, such as recurrent and intrusive distressing recollections of the event, including images, thought, or perceptions.  Additionally, he had recurrent distressing dreams of the event, and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  The Veteran also made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  Moreover, he made efforts to avoid activities, places, or people that arouse recollections of the trauma.  He had markedly diminished interest or participation in significant activities.  Lastly, the Veteran had feelings of detachment or estrangement from others.

The examiner diagnosed the Veteran with severe, chronic, combat related PTSD and depression, and assigned the Veteran a GAF score of 40.  The examiner noted that the Veteran was unable to complete his education, settle into a stable job, develop warm relationships with his family or friends, or participate in the community in any meaningful way.  Furthermore, the examiner noted that the Veteran was chronically hypervigilent, irritable, and anxious.  Moreover, the examiner noted that the Veteran had been that way continuously since his combat experience in 1966 to 1967.  Additionally, despite 30 years of total sobriety, the Veteran was unable to form any social or affective affiliations.  The examiner concluded that the Veteran was totally and permanently unemployable due to his severe PTSD symptoms. 

After a review of the evidence of record, the Board finds that as of July 17, 2007, the Veteran's PTSD symptoms have been found to display the criteria contemplated by a 100 percent rating under DC 9411:  total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2010).     

The GAF scores of record for this time period were noted by the July 2007 and June 2009 VA examinations above, which were 42 and 40.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  The July 2007 examiner stated that the Veteran was not functioning socially and had problems with his marriage, including violence, and which may be ending due to his PTSD symptoms.  Additionally, the examiner noted that the Veteran's symptoms at times interfered with his judgment and his self esteem.  The examiner concluded that the Veteran had not worked for the last six years in a meaningful or lucrative job, and as a result, he was considered unemployable.  

Furthermore, the June 2009 VA examiner noted that the Veteran's marriage was strained, distant, and isolated.  Moreover, the Veteran had no social relationships except for other members of his PTSD group.  The Veteran reported homicidal thoughts, but stated that he had no targets in mind and was generally irritable.  Furthermore, he reported suicidal thoughts, but they were passive and not active.  Moreover, the examiner noted that the Veteran was able to maintain minimum personal hygiene.  Additionally, he had markedly diminished interest or participation in significant activities.  Furthermore, the Veteran had feelings of detachment or estrangement from others.  The examiner concluded that the Veteran was unable to complete his education, settle into a stable job, develop warm relationships with his family or friends, or participate in the community in any meaningful way.  Lastly, the examiner noted that despite 30 years of total sobriety, the Veteran was unable to form any social or affective affiliations.  The examiner concluded that the Veteran was totally and permanently unemployable due to his severe PTSD symptoms. 

Consequently, although not all of the enumerated symptoms recited for the 100 percent rating are shown, the Board nonetheless finds that the severity of the Veteran's PTSD symptoms and the significant effect of these symptoms on his social and work situation justify assigning a higher disability rating of 100 percent, as of the July 2007 VA examination.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

V. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  



ORDER

New and material evidence having been submitted, the claim of service connection for tinnitus, is reopened. 

Entitlement to service connection for tinnitus is granted. 

Entitlement to an evaluation in excess of 30 percent for PTSD from July 25, 2005, to November 29, 2005, is denied.  

Entitlement to an evaluation in excess of 50 percent for PTSD from November 30, 2005, to May 4, 2006, is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD from May 5, 2006, to July 16, 2007, is denied.

Entitlement to a 100 percent evaluation for PTSD from July 17, 2007, forward, is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


